AO 24 58 (Rev . 09/ 19)   Judgment in a Criminal Case   (form mod ified within District on Sept. 30, 2019)
                          Sheet I



                                             UNITED STATES DISTRICT COURT
                                                             Southern Di strict of New York
                                                                                  )
                UN ITED STATES OF AM ERICA                                        )       JUDGMENT IN A CRIMINAL CASE
                                      V.                                          )
                            ASIM HAMEEDI                                          )
                                                                                  )
                                                                                           Case Number: S3 1:17CR00137-001 (JGK)
                                                                                  )        USM Number: 78772-054
                                                                                  )
                                                                                  )         HENRY E. MAZUREK
                                                                                  )        Defendant's Attorney
THE DEFENDANT:
it! pleaded guilty to count(s)             ONE OF THE SUPERSEDING INFORMATION
0 pleaded no lo contendere to count(s)
   which was accepted by the court.
0 was fo und guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                             Offense Ended
18 USC 371                           Conspiracy to Commit Health Care Fraud                                        11/30/2015




       The defendant is sentenced as provi ded in pages 2 thro ugh               _ _6_ _ of th is j udgment. The sentence is imposed pursuant to
the Sentenci ng Reform Act of 1984.
0 The defendant has been fo und not guilty on count(s)
~ Count(s)          ALL OPEN COUNTS                          O is        it! are di smissed on the motion of the United States.
         It is ordered that the defendant mu st notify the United States attorney for thi s district within 30 days of any change of name, residence,
or mailing address until alI fi nes, restitution, costs, and special assessments imposed by th is judgment are fu lly paid. If ordered to pay resti tution ,
the defendant must noti fy the court and United States attorney of material changes in economic circumstances.

                                                                                                                  5/20/2021



                                                                                                                  C·
                                                                                        JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
                                                                                 Name and Titl e of Judge



                                                                                 Date
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment - Page   - =2-   of   6
 DEFENDANT: ASIM HAMEEDI
 CASE NUMBER: S3 1 :17CR00137-001 (JGK)

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  20 months on Count 1 of the superseding information (S3) .




      ~ The court makes the following recommendations to the Bureau of Prisons:
            That the defendant be incarcerated in the New York City area, so that he can be close to his family, particularly in the
            camp at FCI Otisville, New York .




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                     0 a.m.    0 p.m.      on
                     ---------
           D as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           @ before 2 p.m. on           9/24/2021
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By - - - - - - - - - - - - - - - - - - - - - - -
                                                                                             DEPUTY UNITED STAT ES MARSHAL
AO 245B (Rev . 09/1 9)   Judgment in a Crim inal Case
                         Sheet 3 - Superv ised Rel ease
                                                                                                              Judgment-Page _ _ _ of
DEFENDANT: ASIM HAMEEDI
CAS E NUMBER: S3 1:17CR00137-001 (JGK)
                                                           SUPERVISED RELEASE
Upon re lease from impri sonment, yo u will be on superv ised release fo r a term of:

 2 years.

 --The defendant shall not possess a firearm or destructive device, as defined in 18 USC 921.

 --Condition number 12 in the Probation Department report is deleted.

 --The defendant shall submit his person , and any property, residence , vehicle, papers, computer, other electronic
 communication or data storage devices or media, and effects to a search at any time, with or without a warrant, by any law
 enforcement or probation officer with reasonable suspicion concerning violation of a condition of supervised release or
 unlawful conduct by the defendant, and by any probation officer in the lawful discharge of the officer's supervision functions .

 --The defendant must provide the probation officer with access to any requested financial information .

 --The defendant must not incur any new credit charges or open any additional lines of credit without the approval of the
 probation officer, unless the defendant is in compliance with the installment payment schedule.

 --The defendant shall pay restitution in the amount of $554,331. The order of restitution is stayed for 90 days. The
 government shall provide a list of victims by August 6, 2021 , including details for joint and several liability.

 --The defendant shall pay a fine of $100,000, payable within 30 days.




                                                          MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crim e.
2.    You must not unlawfull y possess a contro lled substance.
3.    You mu st refrai n fro m any unl awfu l use o f a controll ed su bstance. Y o u mu st submit to o ne drug test w ithin 15 days of release fro m
      imprisonment and at least two peri odi c drug tests thereafter, as determ ined by th e court.
              liZl The above dru g testing condition is suspended, based on the co urt's determ inati on that yo u pose a low risk of future
                   substance abuse. (check if applicable)
4.    o/You must make resti tution in accordance wi th 18 U.S .C. §§ 3663 and 3663A or any oth er statute authori zing a sentence of
           restitution. (check if applicable)
5.     lt1 Yo u must cooperate in th e coll ecti on of DNA as di rected by the probat ion officer. (check if applicable)
6.      D   Yo u must compl y wi th the requ irements of the Sex Offender Registrati on and Notifi cati on Act (3 4 U.S.C. § 2090 1, et seq .) as
            di rected by the pro bation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where yo u
            reside, work, are a student, or were convicted of a quali fy ing offense. (check if applicable)
7.      D   You must parti cipate in an approved program for domestic violence. (check if applicable)

Yo u must comp ly wi th th e standard cond itions that have been adopted by th is court as we ll as wi th any other conditions on th e attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page _ _ _ _ _ of - - - ' - - - - -
DEFENDANT: ASIM HAMEEDI
CASE NUMBER: S3 1:17CR00137-001 (JGK)

                                       ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 I0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e ., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                - - - - - - - -- - - -
AO 2458 (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet S - Criminal Monetary Penalties
                                                                                                          Judgment - Page       5    of        6
 DEFENDANT: ASIM HAMEEDI
 CASE NUMBER: S3 1: 17CR00137-001 (JGK)
                                                 CRIMINAL MONET ARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                 Fine                    AV AA Assessment*            JVT A Assessment**
 TOTALS            $ 100.00                  $554,331.00              $                        $                            $



 D    The determination of restitution is deferred until          . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                         - -- - -
      entered after such determination .

 D    The defendant must make restitution (i ncluding community restitution) to the following payees in the amount li sted below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(i), all non federal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***                Restitution Ordered          Priority or Percentage
  To Be Determined                                                          $554,331.00                  $554,331 .00




 TOTALS                                $                 554,331 .00              $                554,331 .00
                                                                                      - - - - - -- - - -

 D     Restitution amo unt ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D fine     D restitution .
       D    the interest requirement for the         D     fine    D restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No . I 15-299.
 ** Justice for Victims or Trafficking Act of 2015, Pub. L. No . I 14-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA , and I 13A of Title          18 for offenses committed on
 or after September 13 , I 994, but before April 23 , 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                          Judgment- Page ___fi__ of          6
 DEFENDANT: ASIM HAMEEDI
 CASE NUMBER: S31:17CR00137-001 (JGK)


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A    •       Lump sum payment of$                            due immediately, balance due


              •    not later than                                  , or
              •    in accordance with
                                         •    C,
                                                    •    D,
                                                              •     E, or    D F below; or
 B    •       Payment to begin immediately (may be combined with            • c,    0 D,or       0 F below); or
 C     D      Payment in equal       _ _ _ _ _ (e. g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e .g., months or years), to commence _ _ _ __ (e .g., 30 or 60 days) after the date of this judgment; or

 D     O      Payment in equal     _ __ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                            (e.g., months or years), to commence
                                                             _ _ __ _ (e .g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     O      Payment during the term of supervised release will commence within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     liZl   Special instructions regarding the payment of criminal monetary penalties:
               --The special assessment shall be due immediately.

              --Restitution payment schedule and joint and several liability are to be determined.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
      (including defendam number)                         Total Amount                     Amount                        if appropriate




 0    The defendant shall pay the cost of prosecution.

 0    The defendant shall pay the following court cost(s):

 0    The defendant shall forfeit the defendant' s interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal , (3) restitution interest, (4) A VAA assessment,
 (5) fine principal , (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalties, and (I 0) costs, including cost of
 prosecution and court costs .
